DETAILED ACTION
Status of Claims
Claims 1-20 are currently amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 


Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/27/2021, with respect to the 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of 12/11/2020 has been withdrawn. 

35 USC 103
Applicant’s arguments with respect to claim(s) 1-20 under 35 USC 103 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of Bowen (US 2019/0004688).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. (US 2018/0174122) in view of Dailey et al. (US 2018/0356895), and further in view of Bowen (US 2019/0004688).
Regarding Claims 1, 8, and 15, Mattingly discloses A computer-implemented method, the method comprising: (See at least paragraph [0015])
 connecting, by a computer-implemented VR system, a plurality of virtual reality (VR) devices in a collaborative VR session, wherein participant VR devices, among the plurality of VR devices connected in the collaborative VR session, are associated with participants included in the collaborative activity; (See at least paragraph [0015] disclosing two or more user devices being provided a collaborative shopping user interface, [0021] disclosing VR display and VR devices of the first user and second user device, [0022], [0039], [0084]);
receiving, by the VR system, from a first VR device among the participant VR devices, a first session input, the first VR device associated with a first participant among the participants in the collaborative VR activity, the first session input comprising an action of the first participant directed to a virtual object, the virtual object  included in a VR expression of the collaborative VR session, the virtual object representative of a real-world object of the collaborative activity  (See at least paragraph [0015] disclosing presenting collaborative shopping user interface to display plurality of products for sale, [0028] disclosing virtual reality store with number of products for purchase, [0040], [0084], [0022] disclosing detect movements of user in VR environment, add items to cart, hand over item to other user/gesture and converse (e.g., first session input is picking up item to hand to other participant), [0028], [0029] disclosing voice, gestures, and movement in VR environment, [0031] disclosing checkout button selection, [0040], [0041], [0043] disclosing purchase request made by user approaching checkout terminal of virtual reality store POS system, [0050]);
receiving, by the VR session, forma  second VR device among the participant VR devices, a second session input, the second VR device associated with a second participant among the participants included in the collaborative VR activity, the second participant different from the first participant, (Mattingly: see at least paragraph [0022] disclosing user picking up information and handing it to other user to indicate their interest, [0028]-[0029], [0040]-[0041], [0050] disclosing customers in collaborative shopping session providing suggestions and recommendations based on what you see/sharing additional information such as pricing information, product information, links, etc. with each other);
performing, by the VR system, in the collaborative VR session, , a transaction direction to the virtual object, (See at least paragraph [0015] disclosing a purchase request, [0022] disclosing detect movements of user in VR environment, add items to cart, hand over item to other user, [0023]-[0024], [0031] disclosing submit purchase request upon selecting checkout button of items in basket, [0040], [0043] disclosing purchase request made by user approaching checkout terminal of virtual reality store POS system, [0084]).

performing the by the VR system, in the collaborative VR session, in response to the receiving the first and the second session inputs, a transaction, the VR system performing the transaction in the collaborative VR session producing a corresponding modification of the real-world object.
Dailey discloses use of VR technology/devices (e.g., a computer operated by operator and sensors operated by user, as well as robot action determiner module) along with a robot to perform precise medical procedures such as bypass surgery, in order to make precise incisions, crack ribs, find a particular artery, etc. See at least Fig. 1, paragraph [0011], [0012]. Additionally, Dailey discloses performing the by the VR system, in the collaborative VR session, in response to the receiving the first and the second session inputs, a transaction, the VR system performing the transaction in the collaborative VR session producing a corresponding modification of the real-world object (See at least paragraph [0011], [0012], [0018] disclosing performing actions automatically, [0024] disclosing VR devices including computer and sensors used by operator and user, [0027], [0029], [0030] disclosing user sensor attached to user to detect inputs such as slicing motion, [0031], [0032], [0035] disclosing user performs gesture such as on patient ribs, then this motion is sent to computer to be confirmed by operator before allowing robot to perform task, [0036] disclosing operator altering the action data for transmission to robot, [0048], [0051] disclosing operator may choose to cancel action of user and change it to action of sewing 8 stitches in patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mattingly with the direct physical action, as taught by Dailey, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including improved accuracy on technical activities and using machines such as robots to perform 
However, neither Mattingly nor Dailey expressly provide for the action of the first participant directed to the virtual object producing a first modification of the virtual objection, the second session input comprising an action of the second participant directed to the virtual object, the action of the second participant directed to the virtual object producing a second modification of the virtual object, and the second modification of the virtual object different form the first modification of the virtual object, the VR system performing the transaction producing a first and second modification of the real-world object, the first modification of the real-world object corresponding to the first modification of the virtual object, and the second modification of the real-world object corresponding to the second modification of the virtual object.
Bowen discloses the action of the first participant directed to the virtual object producing a first modification of the virtual objection, the second session input comprising an action of the second participant directed to the virtual object, the action of the second participant directed to the virtual object producing a second modification of the virtual object, and the second modification of the virtual object different form the first modification of the virtual object, the VR system performing the transaction producing a first and second modification of the real-world object, the first modification of the real-world object corresponding to the first modification of the virtual object, and the second modification of the real-world object corresponding to the second modification of the virtual object (Bowen: see at least paragraph [0010] disclosing collaboration initiator, [0023] disclosing collaboration tools and initiator completing first modification and giving permission to next person for next specific design element (e.g., second modification), [0040], [0043] disclosing various tasks for product customization/assembly by multiple individuals on their respective terminals, [0045], [0054], [0293] disclosing user terminal may be VR device).


Regarding Claims 2, 9, and 16, Mattingly, Dailey, and Bowen teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Bowen discloses wherein the collaborative activity comprises a procedure for modifying the real-world object; wherein the action of the first participant directed to the virtual object corresponds to a first task of the procedure to produce the first modification of the real-world object; and wherein the action of the second participant directed to the virtual object corresponds to a second task of the procedure to produce the second modification of the real-world object (Bowen: see at least paragraph [0010] disclosing collaboration initiator, [0023] disclosing collaboration tools and initiator completing first modification and giving permission to next person for next specific design element (e.g., second modification), [0040], [0043] disclosing various tasks for product customization/assembly by multiple individuals on their respective terminals, [0045], [0054], [0293] disclosing user terminal may be VR device).

Regarding Claims 3, 10, and 17, Mattingly, Dailey, and Bowen teach or suggest all of the limitations of claims 2, 9, and 16. Additionally, Bowen discloses wherein the procedure is selected from a group consisting of: a construction procedure and a procedure to assemble a real-world object (Bowen: 

Regarding Claims 4, 11, and 18, Mattingly, Dailey, and Bowen teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dailey discloses wherein the second session input is responsive to the first session input (Dailey discloses a robot performing actions on real world object such as surgery, incisions, ribs, stitches, etc. – See at least paragraphs paragraph [0011], [0012], [0018] disclosing performing actions automatically, [0024] disclosing VR devices including computer and sensors used by operator and user, [0027], [0029], [0030] disclosing user sensor attached to user to detect inputs such as slicing motion, [0031], [0032], [0035] disclosing user performs gesture such as on patient ribs, then this motion is sent to computer to be confirmed by operator before allowing robot to perform task, [0036] disclosing operator altering the action data for transmission to robot, [0048], [0051] disclosing operator may choose to cancel action of user and change it to action of sewing 8 stitches in patient, Fig. 1).

Regarding Claims 5, 12, and 19, Mattingly, Dailey, and Bowen teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dailey and Bowen discloses wherein the VR system comprises a component of the VR system configured to manipulate real-world objects of the collaborative activity; and, wherein, in response to the VR system performing the transaction, the component produces the first and second modifications of the real-world object (Dailey: Dailey discloses a robot (e.g., component) to manipulate the real-world objects (patients) such as making incisions, cracking ribs, and stitches – See at least paragraphs paragraph [0011], [0012], [0018] disclosing performing actions automatically, [0024] disclosing VR devices including computer and sensors used by operator and user, [0027], [0029], [0030] disclosing user sensor attached to user to detect inputs such as 

Regarding Claims 6 and 13, Mattingly, Dailey, and Bowen teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Bowen discloses wherein the collaborative activity is selected from a group consisting of: a construction activity and an activity to assemble a real-world object (Bowen: Abstract, paragraph [0039], [0041] disclosing generating manufacturing instructions for customized products, [0042], [0225]).

Regarding Claims 7, 14, and 20, Mattingly, Dailey, and Bowen teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dailey discloses wherein a participant, among the participants in the collaborative activity, comprises a non-human participant (Dailey: see at least paragraph [0029] disclosing operator may be software application, [0031] disclosing user of system may be a machine).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684